Per Curiam:

The motion to dismiss is granted and the appeal is dismissed for want of a substantial federal question. (1) Underwood Typewriter Co. v. Chamberlain, 254 U. S. 113, 120-21, and cases cited; International Harvester Co. v. Wisconsin Department of Taxation, 322 U. S. 435, 441-42; (2) Union Tank Line Co. v. Wright, 249 U. S. 275, 282; Nashville, C. & St. L. R. Co. v. Browning, 310 U. S. 362, 365-66; (3) Interna*682tional Harvester Co. v. Department of Treasury, 322 U. S. 340; Department of Treasury v. Wood Corporation, 313 U. S. 62; cf. McLeod v. Dilworth Co., 322 U. S. 327.
Messrs. B. D. Murphy and Edgar Watkins for appellant.
Messrs. T. Grady Head, Attorney General of Georgia, Claude Shaw and Victor Davidson, Assistant Attorneys General, for appellee.